So far as the claim is made that the tax imposed on the relator is in conflict with the Federal Constitution I assume that the decisions of the Supreme Court of the United States are conclusive upon us. Such is certainly their effect so far as they declare state regulations of commerce to be invalid. It may be that if a state court should hold a statute of the state repugnant to the Federal Constitution in a case in which similar statutes had been held by the Supreme Court not to be repugnant, the decision would not be subject to review by the Supreme Court. But, granting this, the action of the state court would be wholly unreasonable. Now, if the appellant's contention is to be determined by the decisions of the Supreme Court of the United States it may be summarily disposed of by a very short syllogism. In the case of interstate transportation the legislature of a state cannot prescribe the charge to be made even for the *Page 204 
part of the transportation within the state. (Wabash, St. L. P. Ry. Co. v. Illinois, 118 U.S. 557.) But the state can prescribe the charges to be exacted for services by the Buffalo elevators engaged like that of the relator in the transfer of grain from lake vessels to warehouses or cars. (Budd v. NewYork, 143 U.S. 517.) Therefore, the services of such elevators do not constitute part of interstate transportation.
I am frank to say that oftentimes, especially in the development of new principles of law or in their application to new states of fact, the greatest and wisest of courts may not be able to foresee to what extent the logic of its doctrine will carry it nor to state the limits and qualifications of that doctrine. It might, therefore, lead to an erroneous result to select two propositions determined by a court between which decisions there had intervened a long period of time and each of which might be made without appreciating its bearing on the other and from those propositions to deduce a third as a necessary conclusion. But the present case is free from any such source of error. The doctrine of the Wabash case was reaffirmed by the Supreme Court in Covington  C. Bridge Company v. Kentucky
(154 U.S. 204) and the case is cited with approval to this day. The Budd case was decided on the authority of Munn v.Illinois (94 U.S. 113) which is the pioneer case on the subject and was itself reaffirmed in Brass v. North Dakota
(153 U.S. 391). In the last case it was said by Justice SHIRAS delivering the opinion of the court: "In the cases thus brought to this court from the States of Illinois and New York (Munn and Budd
cases) we were asked to declare void statutes regulating the affairs of grain warehouses and elevators within those States, and held valid by their highest courts, because it was claimed that such legislation was repugnant to that clause of the eighth section of article 1 of the Constitution of the United States, which confers upon Congress power to regulate commerce with foreign nations and among the several States, and to the Fourteenth Amendment, which ordains that no State shall deprive any person of life, liberty, or property without due process of law, nor deny *Page 205 
to any person within its jurisdiction the equal protection of the law." It is clear that the objection that a state statute prescribing the charges of elevators and warehouses could not be upheld if such services constitute a part of interstate commerce was present in the mind of the court when it decided the elevator cases, though the dominant question in those cases was the alleged invasion of private property rights. In the Munn case it was said: "It was very properly said in the case of the StateTax on Railway Gross Receipts (15 Wall. 284) that `it is not everything that affects commerce that amounts to a regulation of it, within the meaning of the Constitution.' The warehouses of these plaintiffs-in-error are situated and their business carried on exclusively within the limits of the State of Illinois. They are used as instruments by those engaged in State as well as those engaged in interstate commerce, but they are no more necessarily a part of commerce itself than the dray or the cart by which, but for them, grain would be transferred from one railroad station to another. Incidentally they may become connected with interstate commerce, but not necessarily so. Their regulation is a thing of domestic concern, and, certainly, until Congress acts in reference to their interstate relations, the State may exercise all the powers of government over them, even though in so doing it may indirectly operate upon commerce outside its immediate jurisdiction." In connection with theBudd case there was argued and decided in the Supreme Court of the United States the case of New York ex rel. Annan v.Walsh. Annan was the owner of floating elevators which were moved from point to point in the harbor of New York, and it was in this respect only that his case differed from that of Budd. Of such floating elevators the court said: "So far as the statute in question is a regulation of commerce, it is a regulation of commerce only on the waters of the State of New York. It operates only within the limits of that State, and is no more obnoxious as a regulation of interstate commerce than was the statute of Illinois in respect to warehouses, in Munn v. Illinois. It is of the same character with navigation laws in *Page 206 
respect to navigation within the State, and laws regulating wharfage rights within the State, and other kindred laws." There was a vigorous dissent in the Budd case, but the dissent proceeded solely on the ground that the state statute before the court was an invasion of private property. Of the nature of elevator services Judge BREWER said: "It will not do to say that the transferring of grain through an elevator is one step in the process of transportation, and that, therefore, they are quasi
common carriers, discharging public duty, and subject to public control. They are not carriers in any proper sense of the term. They may facilitate carriage; so does the boxing and packing of goods for transportation." There is nothing in the case of this relator that distinguishes it from those of Munn, Budd, Annan and Brass. The fact that the grain elevated or stored was on its journey from points without the state to points within the state or to points beyond the state was present in those cases as in this. Indeed, the argument of the majority of the court in theBudd case in support of the right of the state to prescribe the rate of elevator charges proceeded largely on the circumstance that 120 millions of bushels of grain were annually shipped to Buffalo from the west, and after transportation through the state, either by canal or railroad, a large part of it was, by the use of the floating elevators, transferred to ships to be distributed in the markets of the world. It may be true that the grain is carried on through bills of lading, though that fact does not appear in the record. But to those bills of lading, whatever their character, the relator is a stranger. The evidence is, "in 1901 we handled through the elevator about ten million bushels of grain, the records of which were entirely with the Lehigh Valley Railroad; we had no bills of lading; we knew nothing of the grain at all except as we received directions from the Lehigh Road; the Lehigh Valley would have all the information, of course." The services of the relator were rendered not under the terms of a through bill of lading, but under a contract with the railroad company or navigation company, were performed entirely within this state, and the price charged *Page 207 
included an option of ten days' storage in the warehouse, though the time of storage might be increased on payment of an additional charge. It thus appears that the business of this relator does not differ from that of other elevator owners and warehousemen in Buffalo, nor is it distinguishable in character from the work performed by stevedores in unloading vessels. It is true the grain is moved by the operations of the elevator a distance of about five hundred feet horizontally. In this respect, however, the elevator does not differ from every crane or derrick on a wharf by which a cargo is moved at least from the hatchway to the pier. To the foregoing authorities may be added the declaration of the general doctrine on the subject found inCovington  C. Bridge Company v. Kentucky (154 U.S. 204): "As was said by Mr. Justice MILLER in the Wabash case: `It is impossible to see any distinction in its effect upon commerce of either class between a statute which regulates the charges for transportation and a statute which levies a tax for the benefit of the State upon the same transportation;'" that is to say, the power of a state to tax and the power to regulate charges are coextensive.
If I have rightly interpreted the authorities cited it may safely be said to be the settled law of the Supreme Court of the United States that the work done by the relator is not of an interstate character. While the question before us arises under our own statute, I think that that statute is to be interpreted in the light of the Federal decisions, since the action of the legislature in exempting a business of an interstate character in computing the liability of the relator to taxation was undoubtedly dictated by the consideration that interstate commerce was under the control of Congress, and it could not have been intended to except any transportation or commerce as of an interstate character except such as the Federal courts might hold to be under the Constitution of the United States within the control of Congress. Moreover, I do not see how we can hold that the work of the relator is of an interstate character without overruling the decision of this court in the Budd case (People v. Budd, 117 N.Y. 1), for if the elevation and *Page 208 
transfer of grain is a part of interstate commerce, the legislature of the state cannot prescribe the charge to be made therefor. If these views are correct, it is unnecessary to further discuss the nature and character of elevator and warehouse services.
The order appealed from should be affirmed, with costs.
HAIGHT, J., concurs with O'BRIEN, J.; PARKER, Ch. J., and GRAY, J., in memoranda concur in result with O'BRIEN, J.; MARTIN and VANN, JJ., concur with CULLEN, J.
Order reversed.